DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MELISSA SALMONS,
                             Appellant,

                                    v.

  ESTATE OF JAMES THOMAS LYCETT and MICHAEL C. LAIBEN,
                       Appellee.

                              No. 4D17-3616

                           [October 18, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Janet Croom, Judge; L.T. Case No. 562015CP001329.

  David A. Maney and Karen L. Jones, of Maney, Damsker, Jones &
Kuhlman, P.A., Tampa, for appellant.

   Donna L. Eng of Mrachek, Fitzgerald, Rose, Konopka, Thomas & Weiss,
P.A., Stuart, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.